The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-24 are presented for examination
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 24, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 24, wherein the DVFS controller is configured to dynamically enable or disable a frequency of the CPU in response to a control signal is a limitation that invoke 35 U.S.C 112, first paragraph.  The specification fails to provide any disclosure or written description about the encryption process.  Nowhere in the specification and the drawings discloses enable or disable the frequency of the CPU.  From the specific, frequency can be adjusted as well as task or workload can migrate from one processor to another process/core.  The DVFS can adjust the frequency and migrate workload, but not disable the frequency, please substitute to indicated words to overcome this rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh (US Patent Application 20140365808) in the view of Yang (US Patent Application 20110004575).
As per claim 1, Willey Deshmukh teaches a central processing unit (CPU) [114, fig. 1] configured to generate a control signal in response to determining whether there is change in data causing user experience (DCUE) [0020, fig. 2 step 204 as pointed out and shown below in figure 2, if there is a change that affects the user experience then the method goes to the next level.  As pointed out a signal is used to inform the governor processor when there is user experience is affected].

    PNG
    media_image1.png
    157
    396
    media_image1.png
    Greyscale

wherein the DCUE is information or data which is provided to a user directly or through a computing apparatus such that the user can see, hear, or feel based on the information or data [0020, as pointed out the data or task represent that one of which represents tasks relevant to foreground activity (e.g., that is perceptible to a user viewing content on a display of the computing system 100)].
wherein the application processor is configured to operate the CPU according to dynamic voltage and frequency scaling (DVFS) if the DCUE is changed during a predetermined period [0021-0022, as pointed out from the figure 2 and shown below, if there is a change or when the user experience is affected, a signal is sent to perform frequency adjustment of the processor accordingly.  As pointed out in paragraphs 0017 and 0019, the overall adjustment process is done in a timely basis.  For example, the frequency of that processor core may be decreased (e.g., to reduce power consumption). For instance, the governor 112 can periodically sample the app processor 114 load to determine whether to raise or lower the app processor 114 operating frequency].


    PNG
    media_image2.png
    308
    407
    media_image2.png
    Greyscale

Deshmukh does not teach the application processor is configured to operate the CPU with a predetermined minimum frequency if the DCUE is unchanged during the predetermined period.
However, Yang teaches the application processor is configured to operate the CPU with a predetermined minimum frequency if the DCUE is unchanged during the predetermined period [0057, 0076, as pointed out when user satisfactory is unchanged, the reduction of the frequency is minimal].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design Deshmukh to include the method of Yang in order to modify the dynamic voltage frequency scaling to reduce the operating frequency to the minimum frequency when there is not change in user experience.  This process will further reduce power consumption of the device.

As per claim 12, Deshmukh teaches a central processing unit (CPU) configured to generate a control signal in response to determining whether there is change in data causing user experience (DCUE) [0020, fig. 2 step 204 as pointed out and shown above in figure 2, if there is a change that affect the user experience then the method goes to the next level.  As pointed out a signal is used to inform the governor processor when there is user experience is affected]
wherein the DCUE is information or data which is provided to a user directly or through a computing apparatus such that the user can see, hear, or feel based on the information or data [0020, as pointed out the data or task represent that one of which represents tasks relevant to foreground activity (e.g., that is perceptible to a user viewing content on a display of the computing system 100)]
Deshmukh does not teach if the DCUE is changed during a predetermined period, the application processor is configured to operate the CPU according to dynamic voltage and frequency scaling (DVFS) until an operating frequency of CPU is same as a predetermined minimum frequency, and the CPU is configured to operate with the predetermined minimum frequency afterwards until another change in the DCUE occurs.
However, Yang teaches if the DCUE is changed during a predetermined period, the application processor is configured to operate the CPU according to dynamic voltage and frequency scaling (DVFS) until an operating frequency of CPU is same as a predetermined minimum frequency, and the CPU is configured to operate with the predetermined minimum frequency afterwards until another change in the DCUE occurs [0057, 0076, as pointed out when there is change in the user satisfactory, the dynamic voltage frequency scaling make adjustment to the CPU frequency accordingly and when the user satisfactory is unchanged, the dynamic voltage frequency scaling reduce the frequency to minimal]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design Deshmukh to include the method of Yang in order to modify the dynamic voltage frequency scaling to reduce the operating frequency to the minimum frequency when there is no change in user experience.  This process will further reduce power consumption of the device.

As per claim 24, Deshmukh teaches a system [300, fig. 3] on chip comprising:
a memory [303, fig. 3] configured to store a check manager [0021, fig. 2 determine if task affect user experience].
a central processing unit (CPU) [301, fig. 1] configured to execute the check manager [0021, fig. 2 execute program to determine when user experience is affected].
wherein the CPU is configured to execute a dynamic voltage and frequency scaling (DVFS) controller [118, fig. 1 frequency adjustment component to adjust the frequency of the processor whenever possible].
wherein the DVFS controller is configured to dynamically enable or disable a frequency of the CPU in response to a control signal [0118, frequency adjustment component is used to adjust the frequency of the processor].
wherein the check manager [204, fig. 4] comprises:
a checker which generates an indication signal indicating whether data causing user experience (DCUE) is changed [0020, fig. 2 step 204 as pointed out and shown below in figure 2, if there is a change that affect the user experience then the method goes to the next level.  As pointed out a signal is used to inform the governor processor when there is user experience is affected].
a task execution interval controller [110, fig. 1] which controls an execution interval of a task, the task corresponding to the DCUE, in response to the indication signal [0018-0019, scheduler determine when task should be executed for migrating from one processor to another].
wherein the DCUE is information or data which is provided to a user directly or through a computing apparatus such that the user can see, hear, or feel based on the information or data [0020, as pointed out the data or task represent that one of which represents tasks relevant to foreground activity (e.g., that is perceptible to a user viewing content on a display of the computing system 100)].

Claims 2-11 is rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh (US Patent Application 20140365808) in the view of Yang (US Patent Application 20110004575).
As per claim 2, Deshmukh does not teach the application processor is configured to estimates a frequency or a frequency usage needed to process a task corresponding to the DCUE and determines a frequency based on an estimation result.
However, Yang teaches the application processor is configured to estimates a frequency or a frequency usage needed to process a task corresponding to the DCUE and determines a frequency based on an estimation result [0066, 0069, 0121, user satisfactory is estimated with different frequency settings].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design Deshmukh to include the method of Yang in order to perform approximation of frequency setting based upon user satisfactory.

As per claim 3, Deshmukh does not teach the predetermined minimum frequency a particular frequency at which the CPU operates with minimum power.
However, Yang teaches the predetermined minimum frequency a particular frequency at which the CPU operates with minimum power [0076, minimum frequency settings to reduce power consumption].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design Deshmukh to include the method of Yang in order to set the frequency to minimum in order to save power.

As per claim 4, Deshmukh teaches the DCUE includes image data [0032, video and image data such as camera, still image and so forth].

As per claim 5, Deshmukh teaches the DCUE includes non-image data including voice, sound, or vibration [0032, voice data and so forth].

As per claim 6, Deshmukh does not teach the CPU is further configured to execute a DVFS controller, the DVFS controller being configured to dynamically control an operating voltage of the application processor in response to the control signal.
However, Yang teaches the CPU is further configured to execute a DVFS controller, the DVFS controller being configured to dynamically control an operating voltage of the application processor in response to the control signal [0035, change voltage and frequency according to specific need or when desired].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design Deshmukh to include the method of Yang to change the voltage of the processor when needed.

As per claim 7, Deshmukh teaches the CPU is further configured to execute a DVFS controller, the DVFS controller comprising an operation controller, a frequency load calculator, and a clock controller [0014, fig. 1, governor 112 monitor the load of the processor and set the frequency accordingly in order to manage power of the processor].

As per claim 8, Deshmukh teaches the operation controller is configured to control an overall operation of the DVFS controller [0017, 0023 governor manage power consumption of the processor by performing frequency adjustment and more].

As per claim 9, Deshmukh teaches the operation controller is configured to control an operation of the DVFS controller in response to the control signal [0017-0018, fig. 2, as shown in figure 2 and explained here, the governor can change the frequency of the processor in response to idle or other activities or load activity].

As per claim 10, Deshmukh teaches the operation controller is configured to determine a target frequency to be provided for the application processor in response to the control signal [0014, the governor controller or load monitoring monitors the load of the processor and determine the operating frequency of the processor].

As per claim 11, Deshmukh does not teach, the predetermined minimum frequency is set by a program or the user.
However, Yang teaches the predetermined minimum frequency is set by a program or the user [0031, 0033, processor is set at its lowest frequency level and set from user satisfactory level setting].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design Deshmukh to include the method of Yang to set user satisfactory as well as lowest frequency level.

As per claims 13-23, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 13-23 are also rejected as being unpatentable over Deshmukh in view of Yang for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kung (US 6574739) teaches dynamic power saving by monitoring CPU utilization.
Sarel (US 20140052965) teaches dynamic CPU GPU load balancing using power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187